In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-035 CV

NO. 09-03-042 CV

NO. 09-03-056 CV

____________________


RONALD L. DUCOTE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the County Court at Law No. 3
Jefferson County, Texas

Trial Cause Nos. 95479, 95465 and 95463




MEMORANDUM OPINION (1)
	Ronald L. Ducote appeals three judgments forfeiting misdemeanor bail bonds upon
which he acted as surety.  The proceedings below were not recorded.  The appellant
neither filed his briefs by the May 21, 2003 due date, nor filed motions for extension of
time to file the briefs.  After notice to the parties, we submitted the appeals without briefs.
See Tex. R. App. P. 38.8 (a).  Our review of the appellate records reveals no fundamental
error that would warrant reversal without assignment of error.  The judgments of the trial
court are affirmed.
	AFFIRMED.
									PER CURIAM

Submitted on August 7, 2003
Opinion Delivered August 14, 2003
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.